Citation Nr: 9927438	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hyperopia and 
presbyopia.  

2.  Entitlement to an increased (compensable) evaluation for 
a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1975 to May 
1995.  His decorations include the Army Commendation Medal, 
the Army Achievement Medal, the National Defense Service 
Medal, the Expert Infantryman Badge, and the Master 
Parachutist Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
right knee impairment with assignment of a zero percent 
(noncompensable) evaluation.  By that same rating action, 
service connection was denied for "eyes sensitive to 
light."

Pursuant to an October 1998 remand by the Board, the instant 
claims were returned to the RO for the purpose of further 
evidentiary development, to include new VA examinations.  
Having reviewed the claims folder, the Board is satisfied 
that the specified evidentiary development has been completed 
to the extent possible.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  However, in July 1996, the 
Court held that § 3.321(b)(1) does not preclude the Board 
from concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  Bagwell 
v. Brown, 9 Vet.App. 337 (1996).  The Court has also held 
that the Board must only address referral under § 3.321(b)(1) 
when exceptional or unusual circumstances are present.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these holdings in mind, the Board 
finds no basis for action on the question of assignment of an 
extraschedular rating.

FINDINGS OF FACT

1.  The veteran's currently manifested eye disorder has been 
diagnosed as hyperopia and presbyopia, which are refractive 
errors of the eye.  

2.  The veteran's right knee disability is manifested by 
recent findings of retropatellar crepitus and a diagnosis of 
retropatellar pain syndrome.  On VA examination in 1999, 
findings included limitation of flexion of the right knee to 
124 degrees of flexion and slight pain in the right knee when 
squatting.  The veteran has complained of constant pain on 
use of the right knee.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hyperopia and 
presbyopia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  

2.  The schedular criteria for an increased evaluation of 10 
percent disabling have been met for a right knee disability.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5257, 5260 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for hyperopia and presbyopia

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Medical Evidence and Background

Service medical records show that the veteran complained of 
eye problems on various occasions.  In November 1975, it was 
noted that he complained of problems reading.  In November 
1980, he reported that his left eye fatigued easily at night 
and when doing paperwork, and his eyes seemed to be sensitive 
to light.  The report of a February 1985 I.O.B.C. examination 
shows a diagnosis of hyperopia (farsightedness).  A June 1992 
optometric examination record shows assessments of hyperopia 
and pre-presbyopia.  

The report of the March 1995 separation examination shows 
that the eyes were clinically evaluated as normal.  An April 
1995 service health record shows that he complained of having 
problems with glare and the right eye closed up when he was 
tired.  An assessment of "underplussed H, OD," was made.  

In his original claim for compensation, which was received at 
the Board in June 1995, the veteran indicated that his eyes, 
and particularly his right eye, were sensitive to light and 
glare.  He indicated that he had experienced minor snow 
blindness in Alaska in 1978 and 1980 during training.  

In September 1995, the veteran was afforded a VA general 
medical examination.  It was noted that he wore glasses 
because of a severe astigmatism in one eye and some 
nearsightedness.  

In October 1998, the claim for service connection for an eye 
disorder was remanded by the Board so that the veteran could 
be afforded a VA ophthamological examination, in order to 
determine the nature and severity of any eye disorders which 
were currently manifested.  The examiner was asked to 
provided diagnoses for symptomatology described by the 
veteran and to provide an opinion as to the etiology of these 
disorders, to include whether or not the disorder was related 
to the veteran's period of active service and his treatment 
for eye complaints therein.  

The record does not indicate that the veteran responded to a 
December 1998 letter in which the RO requested that he 
provide information regarding any private and/or VA medical 
treatment he had received for an eye disorder since the time 
of his discharge from service.  

In January 1999, the veteran was afforded a VA eye 
examination pursuant to the Board's remand.  The examiner 
noted that the medical record review had shown that the 
veteran was farsighted and had been farsighted most of his 
life, and he did not wear glasses until 1977.  It was noted 
that symptomatology over the years included fatigue after 
reading for as much as thirty minutes prior to being fitted 
with glasses.  His present glasses were one year old and he 
was now comfortable reading for longer periods of time.  

On examination, uncorrected visual acuity in the right eye 
was 20/200 at near and 20/70 at far.  Corrected visual acuity 
in the right eye was 20/20 at near and 20/20 at far.  In the 
left eye, uncorrected visual acuity was 20/50 at near, and 
20/25 at far.  Corrected visual acuity in the left eye was 
20/20 at near and 20/20 at far.  He corrected with hyperopic 
and presbyopic correction.  The hyperopic correction in the 
right eye was presently three times that in the left eye, but 
with proper correction in place.  There was no diplopia or 
visual field defect, and external slit lamp and funduscopic 
examinations were normal before and after dilation.  

The following diagnoses were provided:  refractive error, 
hyperopia, and presbyopia.  The examiner commented that 
because the hyperopia in the right eye was three times that 
in the left eye, the veteran probably should have been 
wearing glasses since childhood, which would have decreased 
the fatigue pattern that he had described on reading.  The 
examiner further stated that as he grew older, he was less 
able to accommodate and control his hyperopia and his fatigue 
became more noticeable.  


Analysis

As noted, the veteran must present evidence of a well 
grounded claim.  In order for a claim to be well grounded, 
there must be (1) competent evidence of a current disability 
as provided by a medical diagnosis, (2) evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus, or link, between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Having reviewed the record, the Board has concluded that the 
veteran has failed to present a well grounded claim for 
service connection for an eye disorder.  Upon VA 
ophthamological examination, it was determined that the 
appropriate diagnoses for the veteran's eye complaints are 
hyperopia and presbyopia, or refractive errors of the eye.  
According to 38 C.F.R. § 3.303, which outlines the criteria 
pertaining to service connection, refractive errors of the 
eye are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 3.303(c) (1998).  
Therefore, service connection may not be granted for 
hyperopia and presbyopia as these disorders do not constitute 
disabilities within the context of the laws and regulations 
pertaining to service connection.   

No other eye disorders, to include a disorder manifested by 
sensitivity to light, were shown on VA examination and the 
veteran failed to respond to a request for any additional 
private or VA medical evidence or information.  Thus, the 
veteran has failed to show that he has a vision impairment or 
disability which is within the meaning of applicable 
legislation.  As a current disability has not been shown by 
competent medical diagnosis, the requirements for a well 
grounded claim have not been satisfied.  Accordingly, the 
veteran's claim for service connection for an eye disorder is 
denied.


II.  Increased evaluation for a right knee disability. 

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service medical records show that the veteran was treated for 
pain in the patellar area of the right knee in 1984, and 
which time he reported that he had been training for a 
marathon.  A March 1984 physical therapy consultation report 
shows an assessment of mild infra-patella tendonitis.  

In September 1994, the veteran complained of pain on the top 
of his knee for the past two weeks.  He indicated that this 
pain was associated with standing up and running, and he 
stated that his knee had never fully recovered from a severe 
strain 10 years before.  Objective examination revealed pain 
in the retropatellar area, and compression test was positive.  
An assessment of retropatellar pain syndrome was given.  

The report of the veteran's March 1995 separation examination 
shows findings of retropatellar crepitus on examination of 
the right knee, and it was noted that examination of the 
right knee was positive for a defect on the right.  On the 
March 1995 report of medical history, the veteran reported 
that his right knee was injured in 1983-1984 due to excessive 
running and marching and it had never healed.  He also 
reported constant pain in the right knee.  

In September 1995, the veteran was afforded a VA general 
medical examination.  He complained of pain in the right knee 
that was a recurrent problem when he has to run, kneel, or go 
down hills.  It was noted that he develops pain which is read 
as osteoarthritis with damage to the cartilage.  Gait and 
posture were normal, and examination of the musculoskeletal 
system was negative.  The examiner noted that one does not 
see anything wrong with the right knee, which was not swollen 
and not deformed.  A diagnosis of osteoarthritis of the right 
knee was provided.  

Pursuant to a March 1996 rating action, service connection 
was granted for right knee impairment, and a noncompensable 
evaluation was assigned under Diagnostic Code 5257.  

In his April 1997 VA Form 9 (substantive appeal), the veteran 
indicated that he had undergone physical therapy for his 
right knee at Fox Army Hospital for a period of about 5 
months, and that the damage in his knee was the lack of 
cartilage and weak tendons.  He reported that he experiences 
difficulty and pain when he has to bend or squat down, such 
as when taking inventory or stocking lower shelves.  He 
stated that when he does squat down the bone on cartilage 
makes a very audible cracking noise and in order to stand 
erect, he has to use some type of support or his left leg has 
to take almost all of the weight.  He noted that he was 
currently a commercial truck driver and after driving for 2-3 
hours, he can't put hardly any weight on his right knee when 
exiting the cab.  

In January 1999, the veteran was afforded an orthopedic 
examination in accordance with the Board's October 1998 
remand.  He reported pain, weakness, instability or giving 
way, locking, fatigability, and lack of endurance with regard 
to the right knee.  He denied stiffness, swelling, heat, and 
redness.  He indicated that when managing a Radio Shack, he 
could not get down on his right knee to stock the shelves 
like he could on the left one.  He was not taking any 
medication for his right knee and there were no periods of 
flare-up.  He was not using crutches, a brace, or a cane.  He 
noted the knee interfered with his job as a warehouse manager 
and driver.  

On examination of the right knee, there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, or abnormal movement.  
There was some guarding of movement, and he walked well 
without a cane, brace, or appliance.  On range of motion 
evaluation, flexion on the right was to 124 degrees and 
extension was to 0 degrees.  In the left knee, flexion was to 
144 degrees and extension was to 0 degrees.  The anterior and 
posterior ligaments and lateral ligaments were stable, and he 
complained of discomfort and an uneasy feeling in the 
squatting position.  The examiner provided a diagnosis of 
degenerative joint disease of the right knee with no loss of 
function due to pain.  

The examiner commented that the movement of the knee was 
normal, with not much indication of weakened movement or 
excess fatigability, and he did not find incoordination.  It 
was noted that there may be very slight pain on movement in 
the squatting position, and there was no swelling, deformity, 
atrophy of disuse, or loss of strength as a result of the 
knee disability.  In addition, there was no lateral 
instability or recurrent subluxation.  The examiner stated 
that there is perhaps arthritis in the right knee, but there 
was no crepitus to indicate that.  

The report of a January 1999 right knee x-ray shows that the 
joint spaces were well maintained and no erosions or 
hypertrophic changes were identified.  No soft tissue 
abnormalities were seen, and an impression of negative knee 
was given.  

In a June 1999 statement in support of his claim, the veteran 
indicated that his Compensation and Pension examination was 
not very complete and he had to insist that an x-ray be 
performed.  It was the veteran's belief that additional 
medical processes needed to be done, as he did not see how a 
definitive diagnosis could be made without doing an MRI or a 
bone scan.  According to the veteran, at the time of his last 
active duty treatment, his knee condition was described as 
"bone on bone."  He requested that additional medical 
evaluations be performed.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

It is the intent of the rating schedule to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and it is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures, should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (1998). 

In making its determination in this case, the Board has 
carefully considered the claim in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) and DeLuca. 

Diagnostic Code 5257 pertains to knee, other impairment of, 
and provides disability evaluations based on objective 
evidence of recurrent or lateral instability which is slight 
(10 percent disabling); moderate (20 percent disabling); or 
severe (30 percent disabling).  At the time of the most 
recent VA examination, the examiner indicated that the 
anterior and posterior ligaments were stable and there was no 
evidence of recurrent or lateral instability or subluxation.  
Thus, the objective evidence does not support the assignment 
of a compensable rating for the veteran's right knee 
disability under Diagnostic Code 5257, as the evidence does 
not demonstrate subluxation or instability to even a slight 
degree.  

The Board has also considered the assignment of a separate 
evaluation for arthritis in the right knee under Diagnostic 
Code 5003.  In explaining the proper approach for evaluating 
a claim, similar to the instant one, in which evaluations for 
knee disabilities were at issue, VAOPGCPREC No. 9-98 (August 
14, 1998) indicates that given findings of osteoarthritis (or 
degenerative arthritis), "the availability of separate 
ratings under DC 5003 must be considered in light of 
38 C.F.R. §§ 4.40, 4.45, and 4.59."  In addition, the 
opinion provides that "absent the x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261, and the claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under DC 5260 or DC 5261."

In light of the above and the objective findings at the time 
of VA examination, to include a diagnosis of degenerative 
arthritis and limitation of motion of the right knee, the 
Board finds application of Diagnostic Codes 5003 and 5260 to 
be appropriate in this instance.  Diagnostic Code 5003 
pertains to evaluations for degenerative arthritis or 
osteoarthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion, 
and when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of joints affected by 
limitation of motion.  Diagnostic Code 5260 pertains to 
evaluation of limitation of flexion of the leg. A 
noncompensable evaluation is warranted where flexion is 
limited to 60 degrees, and an evaluation of 10 percent is 
warranted where flexion is limited to 45 degrees.  

Having reviewed the evidence of record, the Board has 
concluded that a compensable evaluation of 10 percent 
disabling is warranted for the veteran's right knee 
disability under 38 C.F.R. § 4.59 and Diagnostic Code 5260, 
in light of the absence of x-ray confirmation of right knee 
arthritis.  While still in service in September 1994, the 
veteran was diagnosed with retropatellar pain syndrome and 
examination was positive for pain in the patellar area.  At 
the time of the March 1995 separation examination, findings 
included retropatellar crepitus in the right knee.  On 
examination in 1999, range of motion in the right knee was 
limited to 124 degrees of flexion, as compared to 144 degrees 
in the left knee.  The veteran has complained of constant 
pain in his right knee when squatting, kneeling, or during 
activity, and findings on examination in 1999 included slight 
pain on movement in the squatting position.  

In the Board's view, therefore, the evidence demonstrates 
that the veteran suffers from painful motion in his right 
knee in conjunction with joint or periarticular pathology.  
According to 38 C.F.R. § 4.59, it is the intent of the 
schedule to recognize this coupling of findings as productive 
of disability, and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.  As such, 
the Board finds that the assignment of an evaluation of 10 
percent (the minimum compensable evaluation) is warranted for 
the veteran's right knee disability under Diagnostic Code 
5260.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for hyperopia and presbyopia.  

An increased evaluation of 10 percent disabling is granted 
for the veteran's right knee disability.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

